Citation Nr: 1107053	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-16 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
October 1963 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran was exposed to noise while in service.

2.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA disability compensation 
purposes.

3.  Symptoms of bilateral hearing loss were not chronic in 
service.

4.  Symptoms of bilateral hearing loss have not been continuous 
since service separation.

5.  The Veteran's current bilateral hearing loss is not 
etiologically related to exposure to noise in service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant 
of what information or evidence is necessary to substantiate the 
claim; what subset of the necessary information or evidence, if 
any, the claimant is to provide; and what subset of the necessary 
information or evidence, if any, the VA will attempt to obtain.  
The Board notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim was removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.   Those five 
elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  

In a timely December 2006 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection as well as what 
information and evidence must be submitted by the Veteran.  The 
notice included provisions for disability ratings and for the 
effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examination 
report is adequate for rating purposes because the findings and 
opinion obtained in this case are based on a review of all of the 
pertinent evidence of record, to include service treatment 
records that include audiometric testing at service entrance and 
service separation, private medical records, the Veteran's 
history of onset of symptoms, and comprehensive audiometric and 
speech recognition testing, and provides a rationale for the 
opinion stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The information and evidence that has been associated with the 
claims file includes the Veteran's service treatment records, 
post-service VA treatment records, VA examination, and the 
Veteran's statements.  For the reasons set forth above, the Board 
finds that VA has complied with the VCAA's notification and 
assistance requirements.  

Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  With 
chronic disease as such in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R.  
§ 3.303(d).

Specific to claims for service connection for hearing loss, 
impaired hearing is considered a hearing loss "disability" for 
VA purposes when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these frequencies 
are 26 or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 
1154 (West 2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence 
differs from weight and credibility.  Competency is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while credibility is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran asserts that his current bilateral 
hearing loss is the result of noise exposure while serving as an 
telephone repair lineman in the United States Army and being 
exposed to hazardous noise levels in service.

First addressing the question of current disability, the Board 
finds that the Veteran has bilateral hearing loss disability.  An 
April 2007 VA audiological examination result establishes hearing 
loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  
In April 2007, on VA audiological examination, puretone 
thresholds at the test frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz in the right ear were 25, 25, 50, 70, and 75 decibels, 
respectively, with an average puretone threshold of 55 decibels.  
The speech recognition score for the right ear was 88 percent.  
Puretone thresholds at the test frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz in the left ear were 25, 20, 55, 75, and 80 
decibels, respectively, with an average puretone threshold of 57 
decibels.  The speech recognition score for the left ear was 80 
percent.  

On the question of in-service injury or disease, the Board finds 
that the Veteran is shown to have been exposed to noise in 
service.  The Veteran served as a telephone repair lineman in 
service.  However, the Board also finds that the weight of the 
evidence demonstrates that the Veteran did not have chronic 
symptoms of hearing loss in service.  Service treatment records 
are negative for any complaints or treatment for hearing loss.  
The October 1966 service separation examination report, which 
includes a summary of the Veteran's significant in-service 
medical history, includes the Report of Medical History on which 
the Veteran checked the block to indicate no hearing problems.  
The October 1966 service separation examiner's review of the 
history is also negative for any reports of complaints or 
symptoms of the ears or hearing loss.  

Service audiometric testing reflects no worsening of hearing loss 
during service.  On service entrance audiological examination, in 
October 1963, puretone thresholds at the test frequencies of 500, 
1000, 2000, and 4000 Hertz in the right ear were 25, 20, 15, and 
40 decibels, respectively.  Puretone thresholds at the test 
frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear 
were 30, 20, 10, and 45 decibels, respectively.  On service 
separation audiological examination, in October 1966, puretone 
thresholds at the test frequencies of 500, 1000, 2000, and 4000 
Hertz in the right ear were 15, 10, 10 and 5 decibels, 
respectively.  Puretone thresholds at the test frequencies of 
500, 1000, 2000, and 4000 Hertz in the left ear were 15, 10, 10, 
and 5 decibels, respectively.  It should be noted that puretone 
thresholds have been converted from ASA units to ISO units.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On service 
separation audiological examination, in October 1966, none of the 
puretone thresholds exceeded 15 decibels and no worsening was 
shown in service, as compared to the service entrance audiometric 
test results.  Neither the Veteran's history, separation 
examiner's summary of history, nor clinical examination at 
service separation reflect any reported history of hearing loss 
in service, or complaints, treatment, or diagnosis of hearing 
loss either during service or at service separation in October 
1966.

The Board next finds that the weight of the evidence demonstrates 
that hearing loss symptoms have not been continuous since service 
separation in October 1966.  As indicated, at the October 1966 
service separation examination, the Veteran denied any hearing 
loss and his ears were clinically evaluated as normal.  The post-
service evidence shows no history, complaints, findings, or 
diagnosis of hearing loss after service separation until many 
years later in 2007.  

While the Veteran is competent to state that he had hearing loss 
symptoms at any time, including in service, the Board finds that 
the Veteran's more recent assertions of hearing loss symptoms in 
service and continuous hearing loss symptoms since service, made 
in the context of the November 2006 claim for service connection 
(disability compensation) for bilateral hearing loss, are 
outweighed by the Veteran's own, more contemporaneous histories 
that he gave earlier and for treatment purposes.  For example, 
the Veteran's recent statements of in-service and continuous 
post-service back symptoms are inconsistent with private 
treatment records.  A July 2005 private treatment record reflects 
normal ears.  A July 2006 private treatment record reflects 
normal ears.  In a July 2006 private medical history form, the 
Veteran reported no problems of the eyes, ears, nose, or mouth.  
An August 2006 private treatment record reflects normal ears.  In 
an October 2006 private medical history form, the Veteran 
reported no problems of the eyes, ears, nose, or mouth

The histories presented during private treatment do not include a 
mention of in-service hearing loss, continuous post-service 
hearing loss, or treatment of hearing loss symptoms or 
disability.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) 
(upheld Board's denial of service connection and finding that a 
veteran's recent post-service account of in-service events was 
not credible because a veteran had previously given other 
histories and theories that did not mention the alleged in-
service event, and first "came up with the story" years after 
service and in connection with the compensation claim).  

As the statements made to private physicians in July 2005, July 
2006, August 2006, and October 2006, were made during the course 
of treatment, they are afforded greater probative weight than 
those more recent statements made in conjunction with the 
Veteran's November 2006 claim for disability compensation 
benefits.  For treatment, the Veteran would be expected to give a 
full and accurate history to get good treatment.  In none of 
these examinations does the Veteran mention a low back injury in 
service, low back symptoms in service, or continuous low back 
symptoms since service.  See Rucker, 10 Vet. App. 73 (observing 
that, although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate; statements made to physicians for the purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); Pond v. West, 12 Vet. App. 341 (1991).  

In weighing the Veteran's statements of continuity of 
symptomatology made in conjunction with his current claim against 
the lack of continuity of symptomatology in the record from 1966 
to 2007, the Board finds that the absence of contemporaneous 
medical evidence of continuity of symptomatology for almost 
41 years is one factor, along with other lay and medical evidence 
stated above, that the Board has considered in finding that the 
Veteran's recent statements are less probative than the other 
evidence of record on the question of continuity of 
symptomatology after service.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records is one fact the Board can consider and weigh 
against the other evidence, although the lack of such medical 
records does not, in and of itself, render the lay evidence not 
credible).  

The Board further finds that the weight of the evidence 
demonstrates that the Veteran's currently diagnosed bilateral 
hearing loss is not related to his active service.  In the April 
2007 VA audiological opinion, which weighs against the Veteran's 
claim, the examiner opined that, even recognizing the Veteran's 
in-service exposure to noise, the Veteran's current bilateral 
hearing loss was not likely related to his exposure to noise in 
service, reasoning that there were no complaints or treatment of 
hearing loss symptoms during active duty service.  The examiner 
also opined that the Veteran's bilateral hearing loss was not 
related to service because of the extensive length of time since 
service without any audiological complaints or treatment.  

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also 
significant is whether the examining medical provider had a 
sufficiently clear and well-reasoned rationale, as well as a 
basis in objective supporting clinical data.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. 
App. 181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the veteran, 
did not provide the extent of any examination, and did not 
provide any supporting clinical data).  The Court has held that a 
bare conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the 
accuracy of the factual predicate, regardless of whether the 
information supporting the opinion is obtained by review of 
medical records or lay reports of injury, symptoms and/or 
treatment, including by a veteran.  See Harris v. West, 203 F.3d 
1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on 
accurate lay history deemed competent medical evidence in support 
of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 
(2005) (holding that a medical opinion cannot be disregarded 
solely on the rationale that the medical opinion was based on 
history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (holding that the Board may reject a medical opinion 
based on an inaccurate factual basis).

The April 2007 VA audiological opinion is competent and probative 
medical evidence because it is factually accurate, as it appears 
the VA examiner was informed of the relevant evidence in this 
case, reviewed the claims file, relied on accurate facts, and 
gave a fully articulated opinion that is supported by a sound 
reasoning.  

Based on the evidence of record, there is no credible evidence of 
a relationship between the Veteran's current bilateral hearing 
loss and his military service, including no credible evidence of 
continuity of symptomatology of hearing loss which would serve as 
a nexus to service.  The only nexus opinion on file, in  
April 2007, which included a review of the claims file, weighs 
against the claim.  Therefore, the Board finds that the lay and 
medical evidence of record weighs against the claim for service 
connection for bilateral hearing loss, and outweighs the 
Veteran's more recent contentions regarding in-service and post-
service hearing loss symptoms.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss, and the claim must be denied.  
Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


